                 Case 1:20-cv-01312-LTS Document 3 Filed 02/14/20 Page 1 of 1



   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK

   UBIQUITI INC.,
                                                                         1:20- CV-1312
                              Plaintiff,
                                                                         RULE 7.1 DISCLOSURE
       -against-                                                         STATEMENT FOR
                                                                         UBIQUITI INC.
   PERASO TECHNOLOGIES INC.,

                             Defendant.



          Plaintiff Ubiquiti Inc. is a Delaware corporation, the stock of which is traded on the New

York Stock Exchanges under the symbol “UI.”

          No publicly held company directly owns more than 10% of the stock of Ubiquiti Inc.

Dated:           New York, New York
                 February 14, 2020
                                               DUANE MORRIS LLP


                                               By: /s/ Mario Aieta
                                               230 Park Avenue, Suite 1130
                                               New York, New York 10169
                                               Phone: (212) 404-8755
                                               Email: maieta@duanemorris.com

                                               Attorneys for Plaintiff
                                               Ubiquiti Inc.




DM2\12290655.1
